Name: Commission Regulation (EEC) No 2217/90 of 30 July 1990 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade;  plant product;  foodstuff
 Date Published: nan

 31 . 7. 90 Official Journal of the European Communities No L 202/ 19 COMMISSION REGULATION (EEC) No 2217/90 of 30 July 1990 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regula ­ tion (EEC) No 3847/89 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1759/88 (3) provides that the importer is to undertake to process all the imported manioc starch within four months of the date of acceptance of the declaration of entry for free circulation ; Whereas, in view of the practices currently applying for similar products, that time limit is too short ; whereas, for the sake of equality of treatment, a time limit of six months should accordingly be laid down for processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1759/88 is hereby amended as follows : In Article 1 1 (3) (a), 'four months' is replaced by 'six months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to import licences issued after its date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 134, 31 . 5. 1988, p. 1 . (2) OJ No L 374, 22. 12. 1989, p. 5 . 0 OJ No L 156, 23 . 6. 1988, p. 20 .